      Case 2:18-cr-00422-SMB Document 538 Filed 04/22/19 Page 1 of 7




     Bruce Feder (AZ Bar No. 004832)
 1
     FEDER LAW OFFICE, P.A.
 2   2930 E. Camelback Road, Suite 160
     Phoenix, Arizona 85016
 3
     Telephone: (602) 257-0135
 4   Email: bf@federlawpa.com
     Counsel for Defendant Scott Spear
 5
 6
                        IN THE UNITED STATES DISTRICT COURT
 7
                              FOR THE DISTRICT OF ARIZONA
 8
 9
     United States of America,
10
                                                      No. CR-18-00422-PHX-SMB-003
11
                                 Plaintiff.
12
13          v.                                        DEFENDANT SCOTT SPEAR’S
                                                      SUPPLEMENTAL EXPERT
14                                                    WITNESS DISCLOSURE
15   Michael Lacey, et al.,
16
17                                Defendants.
18         This supplemental expert disclosure and its contents is preliminary in light of
19   the facts that: a) the government’s expert disclosure does not comply with Rule 16,
20   F.R.Crim.P.; b) the government has not disclosed the Rule 16 material it is required to
21   disclose and c) the Defendants’ ability to retain potential experts for the scheduled
22   January 2020 trial date has been severely impaired by the government’s improper and
23   massive pre-trial seizures of the Defendants’ assets and attorneys’ retainers.
24         Accordingly, this supplemental disclosure does not represent the final names and
25   opinions of the defense experts, but is a good-faith preliminary disclosure statement
26   subject to further supplementation once the government’s disclosures and discovery

                                                  1
      Case 2:18-cr-00422-SMB Document 538 Filed 04/22/19 Page 2 of 7




 1   productions are complete, and as the Defendants are able to finance the review of the
 2   disclosure, their investigation, and the engagement of experts.
 3           The supplemental area of expert testimony and name of the potential expert and
 4   his preliminary opinion are as follows:
 5           1.     Eric Goldman, Professor of Internet Law; Co-Director of High Tech
 6 Law Institute, Santa Clara University.
 7           Defendant Spear anticipates Mr. Goldman will testify as follows:
 8           1.     He is a law professor at Santa Clara University School of Law and has
 9   been the director or co-director of the law school’s High Tech Law Institute since 2006.
10   In 2019, US News ranked the High Tech Law Institute #4 on its list of top intellectual
11   property programs in the country.
12           2.     He first started practicing Internet law in 1994. From 1994-2000, he
13   worked as an Internet lawyer at a major technology law firm in the Silicon Valley.
14   From 2000-2002, he was general counsel at an Internet user-generated content
15   company (a consumer review website called Epinions.com). As general counsel, his
16   responsibilities included setting the policies for the user-generated content this site
17   published, as well as reviewing content moderation decisions made by their content
18   reviewers.
19           3.     His research and teaching emphasize Internet law. He has taught an
20   Internet law course since 1996 and has been an active Internet law scholar for over a
21   quarter-century. He pays especially close attention to cases analyzing 47 U.S.C. § 230
22   (“Section 230”). Since 2005, he has blogged about most Section 230 decisions he has
23   seen.
24           4.     In February 2018, he organized a groundbreaking conference called
25   “Content Moderation and Removal at Scale,” held at Santa Clara University. Eleven
26   Internet companies publicly presented statistics and details about their content
                                                  2
      Case 2:18-cr-00422-SMB Document 538 Filed 04/22/19 Page 3 of 7




 1   moderation operations—including information that had previously been confidential.
 2   Over 200 people attended the conference in person and many hundreds more watched
 3   the event online.
 4         5.      Following the Santa Clara conference, similar conferences took place in
 5   Washington DC, New York City, and Brussels, Belgium. He helped organize, and
 6   spoke at, all of these events. He is now working to form an association for content
 7   moderation professionals.
 8         6.      He is providing his services in this matter pro bono.
 9   Opinions
10         He intends to offer the following six opinions:
11
12                 a.     Virtually Every Internet Company Engages in Content
13                 Moderation
14                 b.     Content Moderation Practices Are Diverse
15                 c.     Internet Services Rarely Disclose Details About Their Content
16                 Moderation Operations
17                 d.     Content Moderation is Socially Beneficial
18                 e.     Congress Wants Internet Services to Moderate Content
19                 f.     Content Moderation Cannot Be Done Perfectly
20
21   Some details about each of these opinions:
22         1.      Virtually Every Internet Company Engages in Content Moderation.
23   Content moderation is the process of deciding which user-submitted content to publish
24   or remove. Virtually every Internet service moderates content to some degree. It is
25   virtually impossible to sustain an Internet service for very long without moderating
26   content.
                                                  3
      Case 2:18-cr-00422-SMB Document 538 Filed 04/22/19 Page 4 of 7




 1         2.      Content Moderation Practices Are Diverse. Content moderation
 2   practices vary widely among Internet services. Most Internet services adopt “house
 3   rules,” i.e., content standards that are not dictated by law but instead reflect the
 4   service’s idiosyncratic priorities. House rules vary widely among Internet services.
 5         Internet services also have heterogeneous content moderation operations
 6   because Internet services occupy different business niches and cater to different
 7   audiences. Companies optimize their content moderation operation for their niche.
 8   Thus, there are few industry-standard operational practices for moderating content.
 9         3.      Internet Services Rarely Disclose Details About Their Content
10   Moderation Operations. Most Internet services publish terms of service (TOS) that
11   enumerate their house rules. However, Internet services often have undisclosed content
12   moderation rules or interpretations. Furthermore, most Internet services do not
13   publicly reveal many who/what/where/when/how details about their content
14   moderation operations. The 2018 Santa Clara conference was an important step in
15   generating more public disclosures of content moderation operations.
16         4.      Content Moderation is Socially Beneficial. Content moderation is
17   essential to a healthy and vibrant Internet ecosystem. If an Internet service didn’t
18   moderate content, it would be quickly overrun by bad actors publishing anti-social
19   content and engaging in anti-social activities. These malefactors could cause
20   extraordinary harm to others. Content moderation curbs malefactors and their bad
21   content and actions. Society benefits from those efforts.
22         5.      Congress Wants Internet Services to Moderate Content. Because of these
23   social benefits, Congress enacted Section 230 to encourage Internet companies to
24   voluntarily moderate user-submitted content. Without immunity for third party
25   content, Congress recognized that Internet services face a “Moderator’s Dilemma”:
26   they will (1) need to perfectly moderate all unlawful content, an impossible standard
                                                  4
      Case 2:18-cr-00422-SMB Document 538 Filed 04/22/19 Page 5 of 7




 1   (as discussed below), (2) do the bare minimum amount of content moderation and hope
 2   that their passivity negates liability, in which case everyone in society loses, or (3) exit
 3   the industry. By categorically eliminating liability for most content moderation
 4   decisions, Section 230 empowers Internet services to structure their content
 5   moderation processes however they want, without being second-guessed about what
 6   they could or should have done.
 7         Section 230’s immunity does not apply to federal criminal prosecutions.
 8   However, the mere fact that an Internet service moderates content cannot support
 9   federal criminal liability. A contrary result completely undercuts Section 230. If a
10   service increases its federal criminal exposure by moderating unlawful content,
11   Section 230’s civil liability protections would not be enough to encourage Internet
12   services to undertake socially valuable content moderation efforts. Congress did not
13   eliminate the Moderator’s Dilemma for civil liability purposes, yet simultaneously
14   recreate it for federal criminal liability.
15          6.      Content Moderation Cannot Be Done Perfectly. Internet services cannot
16   perfectly distinguish lawful from unlawful user-submitted content. First, due to the
17   volume of user submissions, comprehensive content moderation efforts is usually
18   expensive and slow. Second, there are so many civil and criminal laws on the books
19   that it’s impossible for any service to “know” and apply all of the laws. Third, legal
20   analysis routinely requires sophisticated professional expertise, and no one—not even
21   lawyers—can make all judgment calls perfectly. Fourth, and perhaps most
22   importantly, Internet services often lack sufficient context about the user-submitted
23   content to evaluate its legality. User-submitted illegal content rarely comes with a
24   flashing neon sign warning “THIS IS ILLEGAL CONTENT.” Instead, such
25   determinations often require facts that are unavailable to the Internet service. Internet
26

                                                    5
      Case 2:18-cr-00422-SMB Document 538 Filed 04/22/19 Page 6 of 7




 1   services sometimes overcompensate for their lack of contextual information by
 2   blocking or removing content that is 100% legal.
 3
 4          RESPECTFULLY SUBMITTED this 22nd day of April, 2019.
 5
                                                FEDER LAW OFFICE, PA
 6                                              /s/ Bruce Feder
                                                Bruce Feder
 7
                                                Attorney for Scott Spear
 8
 9                              CERTIFICATE OF SERVICE

10
            I hereby certify that on the 22nd day of April, 2019, I electronically transmitted
11   the foregoing to the Clerk of the Court via the CM/ECF system for filing and
12   transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:

13   Kevin Rapp: Kevin.Rapp@usdoj.gov
     Andrew Stone: Andrew.Stone@usdoj.gov
14
     Margaret Perlmeter: Margaret.Perlmeter@usdoj.gov
15   John Kucera: John.Kucera@usdoj.gov
     Reginald Jones: Reginald.Jones@usdoj.gov
16   Peter S. Kozinets: Peter.Kozinets@usdoj.gov
17   Attorneys for the United States

18   Anne Chapman: anne@mscclaw.com
19   Lee Stein: lee@mscclaw.com
     Paul Cambria: pcambira@lglaw.com
20   James Grant: jimgrant@dwt.com
     Erin McCampbell: emccampbell@lglaw.com
21
     Robert Corn-Revere: bobcornrevere@dwt.com
22   Ronald London: ronnielondon@dwt.com
     Janey Henze Cook: janey@henzecookemurphy.com
23   John Littrell: jlittrell@bmkattorneys.com
24   Kenneth Miller: kmiller@bmkattorneys.com
     Whitney Bernstein: wbernstein@bmkattorneys.com
25   Michael Piccarreta: mlp@pd-law.com
26   Stephen M. Weiss: sweiss@karpweiss.com
     Michael Kimerer: mdk@kimerer.com
                                                   6
      Case 2:18-cr-00422-SMB Document 538 Filed 04/22/19 Page 7 of 7




     Rhonda Neff: rneff@kimerer.com
 1
     Tom Bienert: tbienert@bmkattorneys.com
 2   Gary Lincenberg: gsl@birdmarella.com
     Ariel Neuman: aneuman@birdmarella.com
 3
     KC Maxwell: kcm@kcmaxlaw.com
 4   David Wakukawa: dsw@kcmaxlaw.com
     Seetha Ramachandran: Seetha.Ramachandran@srz.com
 5   Attorneys for the Defense
 6
 7   By: /s/ A. Jones
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                          7
